MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                 FILED
regarded as precedent or cited before any
court except for the purpose of establishing                     Feb 22 2017, 6:46 am

the defense of res judicata, collateral                               CLERK
                                                                  Indiana Supreme Court
estoppel, or the law of the case.                                    Court of Appeals
                                                                       and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Donald J. Frew                                           Curtis T. Hill, Jr.
Fort Wayne, Indiana                                      Attorney General of Indiana

                                                         Kelly A. Loy
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Jason J. Green,                                          February 22, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         02A03-1608-CR-2015
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable Frances C. Gull,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         02D05-1503-F5-94



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 02A03-1608-CR-2015 | February 22, 2017   Page 1 of 5
                                           Case Summary
[1]   Jason Green appeals his five-year sentence for corrupt business influence, a

      Level 5 felony, and two counts of forgery, a Level 6 felony. He argues that his

      sentence is inappropriate in light of the nature of the offenses and his character.

      We affirm.



                             Facts and Procedural History
[2]   While on probation for dealing in and possession of a schedule I, II, III, or IV

      controlled substance, Green and nine other individuals were involved in

      manufacturing counterfeit “Pull Tab” games,1 which they presented at local

      bars and taverns for payment. The operation ran for approximately eight

      months. During this time, he defrauded at least twenty-five different bars or

      taverns across nine different Indiana counties and collected a total of $17,706.

      Green was arrested for his involvement in the counterfeiting operation and

      charged with corrupt business influence, a Level 5 felony, and two counts of

      forgery, a Level 6 felony. Green pled guilty to the charges. The court deferred

      his sentencing and placed Green in the Allen County drug-court program.




      1
        “Pull Tab” games can only be purchased at bars or taverns where patrons under the age of twenty-one are
      prohibited from entering. Purchasers of “Pull Tabs” have the possibility of winning up to $599.00. “Pull
      Tabs” are issued by the Indiana Alcohol and Tobacco Commission. Ind. Alcohol & Tobacco Comm’n, Type
      II Gaming Rule (Apr. 6, 2010), http://www.in.gov/atc/2700.htm (last visited Jan. 31, 2017).

      Court of Appeals of Indiana | Memorandum Decision 02A03-1608-CR-2015 | February 22, 2017      Page 2 of 5
[3]   Green was in the drug-court program for approximately one year. During that

      time, he violated the program’s rules on three separate occasions, each time

      being sent to jail for his violation. The case manager for the drug court

      petitioned the court to terminate Green’s participation in the drug-court

      program because of his continued inability to follow the program’s rules. The

      court granted the petition and held a sentencing hearing on the corrupt business

      influence and forgery convictions.

[4]   At the hearing, Green asked to be sentenced to a term of four years, with two

      years executed and two years suspended. He argued that he was remorseful for

      his crimes and that he had made progress through his therapy sessions. The

      State, however, requested that Green be sentenced to a term of five years, all

      executed in the Department of Correction, citing his criminal history and failed

      attempts at rehabilitation. In setting Green’s sentence, the court found three

      mitigating circumstances: Green’s plea of guilty; his conduct at the inception of

      the case; and the genuine remorse Green expressed during sentencing. The

      court also found multiple aggravating factors: Green’s criminal record spanned

      twenty-six years, dating back to 1990, and included two juvenile adjudications,

      four misdemeanors, and four felonies; Green was on probation when he

      committed these offenses; and Green had failed multiple attempts at

      rehabilitation through services like juvenile probation, Boys School, Hope

      Probation Program, adult probation, and the drug-court program. Green was

      sentenced to concurrent terms of five years for corrupt business influence and




      Court of Appeals of Indiana | Memorandum Decision 02A03-1608-CR-2015 | February 22, 2017   Page 3 of 5
      two years for each forgery conviction, all executed in the Department of

      Correction.

[5]   Green appeals.



                                 Discussion and Decision
[6]   Green contends that his five-year sentence is inappropriate and asks us to revise

      it pursuant to Appellate Rule 7(B), which provides, “The Court may revise a

      sentence authorized by statute, if, after due consideration of the trial court’s

      decision, the Court finds that the sentence is inappropriate in light of the nature

      of the offense and the character of the offender.” We give the trial court

      “considerable deference” in sentencing matters. Norris v. State, 27 N.E.3d 333,

      335-36 (Ind. Ct. App. 2015). “Whether a sentence is inappropriate ultimately

      turns on the culpability of the defendant, the severity of the crime, the damage

      done to others, and a myriad of other factors that come to light in a given case.”

      Schaaf v. State, 54 N.E.3d 1041, 1045 (Ind. Ct. App. 2016). The defendant bears

      the burden of persuading us that his sentence is inappropriate. Id.


[7]   Our starting point for determining if a sentence is appropriate is the statutory

      range set by the legislature for that class of offense. Richardson v. State, 906

      N.E.2d 241, 247 (Ind. 2009). The statutory range for a Level 5 felony is one to

      six years, with an advisory sentence of three years, Ind. Code § 35-50-2-6(b),

      and the statutory range for a Level 6 felony is six months to two-and-a-half

      years, with an advisory sentence of one year. Ind. Code § 35-50-2-7(b).


      Court of Appeals of Indiana | Memorandum Decision 02A03-1608-CR-2015 | February 22, 2017   Page 4 of 5
[8]   Green has not persuaded us that his sentence is inappropriate. His

      counterfeiting operation ran for approximately eight months, spanned at least

      nine counties, and defrauded at least twenty-five businesses for a total of over

      $17,000. His deception required extensive planning and coordination to

      deceive small businesses across Indiana. Furthermore, the trial court found

      multiple aggravating factors. Green has an extensive criminal history that dates

      back to 1990 and includes two juvenile adjudications, four misdemeanors, and

      four felonies. As a juvenile, he was given multiple opportunities to participate

      in rehabilitation services through juvenile probation and Boys School. Those

      opportunities continued as an adult through adult probation, Hope Probation

      Program, and the drug-court program. Despite his participation in these

      programs, Green has continued to break the law; he was on probation when he

      committed the current offenses. While Green did plead guilty and the trial

      court found him to be genuinely remorseful for his crimes, this is not enough to

      outweigh his past or the nature of the current crimes.


[9]   Affirmed.

      Bradford, J., and Brown, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 02A03-1608-CR-2015 | February 22, 2017   Page 5 of 5